                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                 CENTRAL DIVISION
                                    (at Lexington)

  UNITED STATES OF AMERICA,                            )
                                                       )
          Plaintiff,                                   )   Criminal Action No. 5: 19-055-DCR
                                                       )
  V.                                                   )
                                                       )
  MIKHY FARRERA-BROCHEZ,                               )      MEMORANDUM ORDER
                                                       )
          Defendant.                                   )

                                      *** *** *** ***

       Defendant Farrera-Brochez is currently awaiting a hearing on an alleged violation

regarding the conditions of his supervised release. Specifically, he is charged with violating

the following requirement: “You must reside in a halfway house for a period of up to 180 days

to commence on December 28, 2020, and must observe the rules of that facility.” [Record No.

78] Attorney Philip C. Lawson was appointed to represent Farrera-Brochez in these

proceedings. Nevertheless, the defendant has now filed a pro se motion “for the immediate

dismissal of charges related to a probation violation due to lack of evidence.” [Record No. 92]

As is typical of the defendant’s filings, the motion contains a number of fantastical allegations

seemingly intended to deflect blame for his own actions. Few of the allegations concern the

conduct underlying his alleged violation. The motion will be denied because even the

substantive allegations are improperly raised.

       Farrera-Brochez’s motion begins reasonably enough—he purports to be contesting the

weight of the evidence supporting the charges against him. [Record No. 92, p. 1] But things

quickly go off the rails. He states that he is facing revocation for violating a federal, state, or


                                                 ‐1-
local law, but his alleged violation concerns a condition of supervision imposed by the Court.

See United States Sentencing Guidelines § 7B1.1(a) (differentiating between violations of law

and “other condition[s] of supervision”). Next, he cites the introductory commentary to the

policy statements on revocation of supervised release for the proposition that “the purpose of

supervision for probation and supervised release should focus on the integration of the violator

into the community. . . .” U.S.S.G. § 7A4; [Record No. 92, p. 1] Farrera-Brochez complains

that his current confinement is not achieving this purpose. [See Record No. 92, p. 1 (detailing

various activities he was not permitted to take part in).] However, this is not a substantive

allegation, nor would it excuse his non-compliance with the Court’s conditions.

       Confusingly, Farrera-Brochez then suggests that the threat of COVID-19 infection

should have excused the halfway-house condition altogether. [Id. at p. 2 (arguing that he

should have been allowed “to leave the halfway house”)] This allegation comes despite the

fact that the condition was imposed well into the COVID-19 pandemic, when the Bureau of

Prisons and its partner facilities were taking a myriad of precautions to protect inmates.1 And,

for what it is worth, he later contends that he contracted COVID-19 previously and made a full

recovery. [Id. at p. 3]

       With the prior contentions, Farrera-Brochez was just warming up. He proceeds to argue

that the halfway house condition was unjustified because: (1) his case manager at FCI Elkton

“repeatedly falsely claimed that [he] wasn’t eligible for halfway house”; (2) he should have



1
        See    BOP      Modified      Operations,     FEDERAL       BUREAU      OF    PRISONS,
https://www.bop.gov/coronavirus/covid19_status.jsp (last visited May 6, 2021) (“This COVID-19
guidance is being shared with private prisons and [Residential Reentry Management Center]s for
dissemination to staff and inmates in these facilities, so that similar protocols can be
implemented.”).
                                              ‐2-
been released to a halfway house “in June or July of 2020”; and (3) he was not released because

“the Lee Regime[2] wanted to hold elections and the United States continued to use illegal and

underhandeded [sic] dishonest tactics to continue holding [him] illegally.” [Record No. 92, p.

2] He also contends that a physician at FCI Schuylkill “threatened to pepperspray [him] to

force [him] to sign a sheet of paper agreeing to go into a halfway house.” [Id.] At the risk of

crediting these allegations, the Court will merely note that they do not concern the conduct

underlying the defendant’s alleged violations.

       Farrera-Brochez makes two allegations that are more on point near the end of the

motion. He is alleged to have violated the halfway-house condition by refusing to take his

medication and perform his assigned work detail. Farrera-Brochez contends that he was

“denied” his medications and never assigned a work detail. [Record No. 92, p. 3] Although

these are conclusory allegations, they bear on the question of whether a violation actually

occurred. See 18 U.S.C. §3583(e)(3) (directing that a court may revoke supervision only if it

“finds by a preponderance of the evidence that the defendant violated a condition of supervised

release”). However, the allegations are not properly raised for two reasons.

       First, this Court has held that “neither the Constitution nor [federal] statute provides

criminal defendants a right to simultaneously assert their right to self-representation and their

right to counsel.” United States v. Jackson, No. 6:17-cr-14-GFVT, 2019 WL 3808458, at *1

(E.D. Ky. Apr. 16, 2019). In fact, the undersigned specifically advised the defendant that

“there’s no hybrid representation in the federal courts.” [Record No. 71, p. 3] If he intends to



2
      A common theme of the defendant’s filings is that the Government of Singapore (i.e., “the
Lee Regime”) has conspired with the United States and the undersigned to persecute him. [See
Record Nos. 41, pp. 4-5; 51, p. 1; 85 p. 1; 86, p. 2.]
                                               ‐3-
represent himself in these proceedings, he must waive that right “knowingly and intelligently”

after being “made aware of the dangers and disadvantages of self-representation.” Faretta v.

California, 422 U.S. 806, 835 (1975) (quotations omitted). Otherwise, he can rely on

appointed counsel to raise these issues on his behalf.

       Relatedly, Farrera-Brochez’s motion puts the cart before the horse. Federal Rule of

Criminal Procedure 32.1 governs revocation proceedings in the district courts. A person “in

custody for violating a condition of probation or supervised release” is entitled to a preliminary

hearing, during which “a magistrate judge must . . . determine whether there is probable cause

to believe that a violation occurred.” Fed. R. Crim. P. 32.1(b). Here, while the defendant has

appeared before United States Magistrate Judge Matthew A. Stinnett, no probable-cause

finding has been made.3 Only after such a finding is made is the matter referred to the

undersigned to determine whether a violation occurred pursuant to 18 U.S.C. §3583(e)(3).

       Accordingly, it is hereby

       ORDERED Defendant Farrera-Brochez’s motion to dismiss the alleged violations of

his conditions of supervised release [Record No. 92] is DENIED.

       Dated: May 7, 2021.




3
        The defendant initially appeared on February 4, 2021. [Record No. 81] Magistrate Judge
Stinnett granted defense counsel’s motion for a competency hearing before proceeding to make a
probable-cause finding. [Id.] That evaluation has been completed, and a competency hearing and
status conference has been scheduled for May 13, 2021. [Record No. 93]
                                               ‐4-
